As filed with the Securities and Exchange Commission on August 24, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. PERKINS DISCOVERY FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 93.0% Administrative Services: 1.5% RCM Technologies, Inc. * $ Ambulatory Health Care Services: 8.0% MEDTOX Scientific, Inc. * RadNet, Inc. * U.S. Physical Therapy, Inc. * Amusement, Gaming & Entertainment: 0.5% Lakes Entertainment, Inc. * Chemical Manufacturing: 8.5% AVI BioPharma, Inc. * Cardiome Pharma Corp. Cardiovascular Systems, Inc. * Dyadic International, Inc.* Oculus Innovative Sciences, Inc. * Computers & Electronic Manufacturing: 3.1% EDAP TMS SA - ADR * Synergetics USA, Inc. * Computer Systems Design Services: 21.6% Augme Technologies, Inc.* Computer Task Group, Inc. * Datalink Corp. * Dynamics Research Corp. * Ebix, Inc. * Echo Global Logistics, Inc. * NetScout Systems, Inc. * Diversified Financial Services: 0.1% Swordfish Financial, Inc. * Educational Services: 1.9% Lincoln Educational Services Corp. Electrical Equipment: 3.6% Coleman Cable, Inc. * Food Manufacturing: 6.3% Diamond Foods, Inc. Inventure Foods, Inc. * Food Services: 2.5% Famous Dave's of America, Inc. * Healthcare Manufacturing: 6.6% InfuSystem Holdings, Inc. * Uroplasty, Inc. * Healthcare Plans: 2.6% Metropolitan Health Networks, Inc. * Internet Services: 2.1% PFSweb, Inc. * Management Consulting: 7.9% Insignia Systems, Inc. * IntegraMed America, Inc. * Printing Services: 2.0% InnerWorkings, Inc. * Retailers: 4.8% Appliance Recycling Centers of America, Inc. * U.S. Auto Parts Network, Inc. * Software Services: 5.0% Actuate Corp.* ePlus, Inc. * Telecommunications: 2.2% Broadcast International, Inc. * Multiband Corp. * Toys & Games: 2.2% Summer Infant, Inc. * TOTAL COMMON STOCKS (Cost $12,149,194) SHORT-TERM INVESTMENTS: 7.1% Money Market Funds: 7.1% Invesco Liquid Assets Portfolio-Institutional Class, 0.083% ^ Invesco Short-Term Prime Portfolio-Institutional Class, 0.022%^ TOTAL SHORT-TERM INVESTMENTS (Cost $1,302,916) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $13,452,110) Liabilities in Excess of Other Assets: (0.1%) ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Perkins Discovery Fund’s (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Perkins Discovery Fund Summary of Fair Value Exposure at June 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
